—Judgment, Su*154preme Court, New York County (Bonnie Wittner, J.), rendered. November 6, 1998, convicting defendant, after a jury trial, of robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 15 years and 10 years, respectively, unanimously affirmed.
The proof was legally sufficient and the verdict was not against the weight of the evidence. The requisite larcenous intent can be reasonably inferred from the evidence. Defendant’s related arguments are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.